 
 
Exhibit 10.3




CHINA VALVES TECHNOLOGY, INC.
GOVERNANCE AND NOMINATING COMMITTEE CHARTER




The Purpose of the Governance and Nominating Committee


The purpose of the Governance and Nominating Committee of China Valves
Technology, Inc. (the “Company”), is to determine the slate of director nominees
for election to the Company’s Board of Directors, to identify and recommend
candidates to fill vacancies occurring between annual stockholder meetings, to
review, evaluate and recommend changes to the Company’s Corporate Governance
Guidelines, and to review the Company’s policies and programs that relate to
matters of corporate responsibility, including public issues of significance to
the Company and its stockholders.


Membership and Structure


The membership of the Governance and Nominating Committee consists of at least
two directors, each of whom shall meet the independence requirements established
by the Board of Directors and applicable laws, regulations and listing
requirements of the NASDAQ Stock Market, Inc.  The Board of Directors of the
Company appoints the members of the Governance and Nominating Committee and the
chairperson.  The Board of Directors of the Company may remove any member from
the Governance and Nominating Committee at any time with or without cause.


Operations


The Governance and Nominating Committee meets at least twice a year.  Additional
meetings may occur as the Governance and Nominating Committee or its chairperson
deems advisable.  The Governance and Nominating Committee will cause to be kept
adequate minutes of all its proceedings, and will report on its actions and
activities at the next quarterly meeting of the Board of Directors of the
Company.  The Governance and Nominating Committee members will be furnished with
copies of the minutes of each meeting and any action taken by unanimous
consent.  The Governance and Nominating Committee is governed by the same rules
regarding meetings (including meetings by conference telephone or similar
communications equipment), action without meetings, notice, waiver of notice,
and quorum and voting requirements as are applicable to the Board of Directors
of the Company.  The Governance and Nominating Committee is authorized and
empowered to adopt its own rules of procedure not inconsistent with (a) any
provision of this Charter, (b) any provision of the Bylaws of the Company, or
(c) the laws of the state of Nevada.


Authority


The Governance and Nominating Committee will have the resources and authority
necessary to discharge its duties and responsibilities.  The Governance and
Nominating Committee has sole authority to retain and terminate outside counsel,
any search firm used to identify director candidates, or other experts or
consultants, as it deems appropriate, including sole authority to approve the
firms’ fees and other retention terms.  Any communications between the
Governance and Nominating Committee and legal counsel in the course of obtaining
legal advice will be considered privileged communications of the Company and the
Governance and Nominating Committee will take all necessary steps to preserve
the privileged nature of those communications.
 
 
 
-1-

--------------------------------------------------------------------------------

 

 
The Governance and Nominating Committee may form and delegate authority to
subcommittees and may delegate authority to one or more designated members of
the Governance and Nominating Committee.


Responsibilities


Subject to the provisions of the Corporate Governance Guidelines, the principal
responsibilities and functions of the Governance and Nominating Committee are as
follows:


1.           Annually evaluate and report to the Board of Directors of the
Company on the performance and effectiveness of the Board of Directors to
facilitate the directors fulfillment of their responsibilities in a manner that
serves the interests of the Company’s stockholders.


2.           Annually present to the Board of Directors a list of individuals
recommended for nomination for election to the Board of Directors of the Company
at the annual meeting of stockholders, and for appointment to the committees of
the Board of Directors (including this Governance and Nominating Committee).


3.           Before recommending an incumbent, replacement or additional
director, review his or her qualifications, including capability, availability
to serve, conflicts of interest, and other relevant factors.


4.           Assist in identifying, interviewing and recruiting candidates for
the Board of Directors.


5.           Annually review the composition of each committee and present
recommendations for committee memberships to the Board of Directors of the
Company as needed.


6.           Periodically review the compensation paid to non-employee directors
for annual retainers (including the Board of Directors of the Company and
committee Chairs) and meeting fees, if any, and make recommendations to the
Board of Directors for any adjustments.  No member of the Governance and
Nominating Committee will act to fix his or her own compensation except for
uniform compensation to directors for their services as such.


7.           Develop and periodically review and recommend to the board
appropriate revisions to the Company’s Corporate Governance Guidelines.


8.           Monitor compliance with the Corporate Governance Guidelines.


9.           Regularly review and make recommendations about changes to the
charter of the Governance and Nominating Committee.
 
 
 
 
-2-

--------------------------------------------------------------------------------

 

 
10.           Regularly review and make recommendations about changes to the
charters of other board committees after consultation with the respective
committee chairs.


11.           Obtain or perform an annual evaluation of the Governance and
Nominating Committee’s performance and make applicable recommendations.


12.           Assist the Chairman of the Board of Directors of the Company, if
the Chairman is a non-management director, or otherwise the Chairman of the
Governance and Nominating Committee acting as Lead Independent Director, in
leading the Board of Directors’ annual review of the Chief Executive Officer’s
performance.




Adopted by the Board of Directors on December 4, 2008


 

-3-